Title: To James Madison from William C. C. Claiborne, 3 November 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


3 November 1804, New Orleans. “I enclose for your perusal several Letters, which I have lately received from Nachitoches, together with Copies of several Communications (Nos. 1. 2. 3. & 4.) which in consequence thereof, I have addressed to the Marquis of Casa Calvo, Colo: Butler & to Captain Turner the Commandant at Nachitoches. It will certainly require great prudence and caution to preserve Peace on the Frontiers, and to maintain a good Understanding with our Spanish and Indian Neighbours. On my part nothing shall be omitted to insure tranquility; but if the Spanish Authorities are unfriendly disposed, I fear some troubles may ensue. When the Marquis’s answers to my Communications are received, they shall be transmitted to you.”
